Citation Nr: 1012003	
Decision Date: 03/31/10    Archive Date: 04/07/10	

DOCKET NO.  08-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable disability evaluation for 
traumatic amputation of the distal phalanx of the right 
little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
VARO in St. Paul, Minnesota, that confirmed and continued a 
noncompensable disability evaluation for the Veteran's 
traumatic amputation involving the distal phalanx of the 
right little finger.


FINDING OF FACT

A traumatic amputation of the distal phalanx of the right 
(the Veteran is right handed) fifth finger is manifested by a 
tender and painful stump without motion restriction or 
amputation at the proximal interphalangeal joint proximal 
thereto.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not 
more, for the Veteran's traumatic amputation involving the 
distal phalanx of the right little finger have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.118, Diagnostic 
Codes 5156, 7804 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).  

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA throughout 
the course of the appeal.  Letters to the Veteran dated in 
October 2007 and May 2008 informed him of what was necessary 
to substantiate his current claim, what information and 
evidence he had to submit, and what information and evidence 
would be obtained by VA.  In Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) it was held that notice specific 
to individual veterans was no longer required in increased 
compensation claims.  The letter to the Veteran in May 2008 
went further, providing him with the rating criteria for 
single finger amputations.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In view of 
the foregoing, the Board finds that the Veteran was notified 
and made aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

In addition, the Board finds that the duty to assist the 
Veteran in development of his claim has been satisfied.  The 
Veteran has had the opportunity to present evidence and 
argument in support of his claim.  In a June 2008 statement 
he indicated that he enclosed all remaining information or 
evidence that would support his claim and he had no other 
information or evidence to give VA to support his claim.  He 
asked that the claim be decided as soon as possible.  
Further, in a Report of Contact dated in November 2008, he 
called to say that a decision should be able to be made based 
on the medical evidence already of record.  This came after 
he was scheduled for a rating examination in August 2008, but 
was unable to make it.  He was going to be rescheduled, but 
called to ask that a decision be made based on the evidence 
of record.  

Review of the record reveals that the Veteran was accorded a 
rating examination with regard to the amputation in October 
2007.  Report of the examination is of record and has been 
reviewed.  The Board finds that the examination is adequate 
for resolution of the case at this time.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.  

Pertinent Law and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable general policy 
considerations are:  Interpreting reports of examinations in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of the disability, 
38 C.F.R. § 4.2; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 
38 C.F.R. § 4.3; where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiries must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim, when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122, 129 (2000) (noting that the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant).  

38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).

The Veteran's amputation of the distal phalanx for the right 
little finger has been rated under Diagnostic Code 5156.  
That code provides a minimum 10 percent rating when there has 
been amputation of the little finger of either hand with 
metacarpal resection or without resection at the proximal 
interphalangeal joint or proximal thereto.

In the alternative, the Board notes that Diagnostic Code 5230 
mandates noncompensable evaluation either when there is 
limitation of motion of the ring or little finger of either 
hand.  38 C.F.R. § 4.71a, Code 5230.  

The Board notes that in the alternative, a 10 percent rating 
is assigned pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804, based upon a tender and painful scar.  This code 
provides a maximum rating of 10 percent, as do the other 
potentially applicable Diagnostic Codes 7802 to 7803.  There 
is also no evidence of a deep scar so as to warrant 
consideration of Diagnostic Code 7801.  Diagnostic Code 7805 
provides for evaluation based upon limitation of motion, but 
as already stated, Diagnostic Code 5230 does not provide for 
even a compensable evaluation for limitation of motion.  
Also, it does not affect the head, face, or neck so as to 
warrant consideration of Diagnostic Code 7800.  Finally, it 
is not manifested by dermatitis or eczema so as to warrant 
consideration of Diagnostic Code 7806.  

The pertinent evidence of record includes the report of a 
rating examination accorded the Veteran by VA in October 
2007.  The Veteran stated the end of the right fifth finger 
had bothered him over the years.  He stated the finger felt 
stiff.  He related that when typing on his computer, it was 
hard to reach the keys because the little finger was shorter.  
He reported pain and flareups every other day of the winter 
and once a week during the rest of the year.  The pain was 
described as moderate in degree and would last about 10 to 15 
minutes at a time.  He did not use any medication or 
treatment for the pain.  Functionally, he stated he could do 
things, "but it would hurt more when he does them."  There 
was no change in range of motion, and no indication of 
weakness or fatigue, but he stated that the finger felt more 
"uncoordinated."  

As for daily living, he was able to housework and yard work.  
There were no other limits except as described above 
secondary to the finger.  He was currently retired.  It was 
noted he was right-handed.  The right fifth digit was 
observed to be absent the distal phalanx.  The skin of the 
middle phalanx was described as well healed.  There was mild 
tenderness to palpation of the stump as well as the middle 
phalanx.  The metacarpophalangeal joint exhibited flexion to 
90 degrees.  The proximal interphalangeal joint exhibited 
flexion to 110 degrees.  There was no distal interphalangeal 
joint.  He extended around 0 degrees for the 
metacarpophalangeal joint and about 3 degrees for the 
proximal interphalangeal joint.  The Veteran exhibited no 
pain with range of motion.  Repetitive motion did not change 
his symptoms.  He was able to oppose the thumb to all the 
fingers.  The tips of the fingers all reached the proximal 
crease except for the fifth digit that was about 
.5 centimeters away from the crease.  Group strength was 
normal, as was dexterity.  Strength in the digit was normal 
and there was no indication of deformity, swelling, erythema, 
or numbness.

The examiner stated that except as noted in the history and 
examination, there was no change in active or passive range 
of motion during repeat motion testing.  There were no 
additional losses of ranges of motion in the involved joint 
due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flareups.

The examination diagnosis was traumatic amputation of the 
distal phalanx of the right fifth finger.

In view of the foregoing, the Board notes that there is no 
showing of ankylosis.  Even if there were ankylosis, under 
Code 5230, Code 5227 mandates a noncompensable evaluation for 
favorable or unfavorable ankylosis of the ring or little 
finger.  As noted above, the October 2007 examination did not 
show any motion restriction of the right fifth finger.  
Further, strength was described as normal, and there was no 
indication of deformity, swelling, or erythema.  

However, the Board finds that with regard to the complaint of 
pain and tenderness involving the stump, this may be rated by 
analogy to scarring.  As indicated above, under Code 7804, a 
10 percent rating is warranted for 1 or 2 scars that are 
painful and tender.  Thus, the Board finds that a disability 
rating of 10 percent is warranted for the Veteran's service-
connected disability involving the right fifth finger.  The 
Board refers to Note 2 under Diagnostic Code 7804 that 
provides that a 10 percent evaluation will be assigned for a 
scar on the tip of a finger even though amputation of the 
part would not warrant a compensable evaluation.  In sum, the 
Board concludes that the disability involving the right 
little finger has been 10 percent disabling throughout the 
period on appeal.  Therefore, there is no basis for staged 
ratings pursuant to Hart (noted above).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation & Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Court has held that the threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
record reflects the Veteran has not required frequent 
hospitalizations for the disability and the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment for the disability would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  


ORDER

A 10 percent rating, but not more, for the Veteran's 
traumatic amputation of the distal phalanx of the right fifth 
finger is granted.  To this extent, the appeal is allowed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


